Name: Commission Regulation (EEC) No 2208/87 of 23 July 1987 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  prices;  plant product
 Date Published: nan

 25. 7. 87 Official Journal of the European Communities No L 204/31 COMMISSION REGULATION (EEC) No 2208/87 of 23 July 1987 determining the quantity of potatoes required for the manufacture of one tonne of starch, and the minimum price payable for that quantity Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( l ), as last amended by Regulation (EEC) No 1900/87 (2), Having regard to Council Regulation (EEC) No 1008/86 of 25 March 1986 laying down detailed rules for produc ­ tion refunds applicable to potato starch (3), and in parti ­ cular Article 3 thereof, Having regard to Council Regulation (EEC) No 1905/87 of 2 July 1987 setting for the 1987/88 cereals marketing year the minimum price for potatoes to be paid by the starch manufacturer to the potato producer (4), and in particular Article 2 thereof, Whereas Article 1 of Regulation (EEC) No 1008/86 provides for the fixing by the Council of a minimum price to be paid by the starch manufacturer to the potato producer for the quantity of potatoes required to manu ­ facture one tonne of starch and that this price is to be adjusted according to the quantity and starch content of the potatoes actually delivered ; whereas Regulation (EEC) No 1905/87 fixes the said minimum price at 272,93 ECU for the 1987/88 cereals marketing year ; Whereas it is necessary to lay down the exact minimum price to be paid in application of the abovementioned rules ; HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity of potatoes required for the manufac ­ ture of one tonne of starch and the minimum delivered factory price to be paid by the starch manufacturer shall be established using the Annex hereto. 2. Where the starch content of potatoes is calculated by Reimann's or Perow's weight and corresponds to a figure which appears on two or three lines in the second column of the Annex, the scales applicable shall be those corresponding to the second or to the third line. , . Article 2 Commission Regulation (EEC) No 2203/86 (*), is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1986. For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40. 0 OJ No L 94, 9 . 4. 1986, p. 5 . (4) OJ No L 182, 3 . 7. 1987, p. 48 . 0 OJ No L 191 , 15. 7. 1986, p. 8 . No L 204/32 Official Journal of the European Communities 25. 7. 87 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Peso bajo agua de 5 050 g de patatas (en gramos) Tenor en fÃ ©cula de patatas (en porcentaje) Cantidad de patatas necesaria para la fabricaciÃ ³n de 1 000 kg de fÃ ©cula (en kilogramos) Precio mÃ ­nimo a percibir por los productores para 1 000 kg de patatas (en ECU) . VÃ ¦gt under vand af 5 050 g kartofler (g) Kartoflernes stivelsesindhold (i vÃ ¦gtprocent) KartoffelmÃ ¦ngde, der medgÃ ¥r til fremstilling af 1 000 kg stivelse (kg) Producentens mindstepris pr. 1 000 kg kartofler (i ECU) Unterwassergewicht von 5 050 g Kartoffeln (in Gramm) StÃ ¤rkegehalt der Kartoffeln (in Prozent) Zur Erzeugung von 1 000 kg KartoffelstÃ ¤rke nÃ ¶tige Kartoffelmenge (in Kilogramm) Dem Erzeuger fÃ ¼r 1 000 kg Kartoffeln zu zahlender Mindestpreis (in ECU) Ã Ã ¬Ã Ã ¿Ã  Ã ÃÃ  Ã Ã ¿ Ã Ã ´Ã Ã  5 050 ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ Ã ³Ã Ã ±Ã ¼Ã ¼Ã ¬Ã Ã ¹Ã ±) Ã Ã µÃ Ã ¹Ã µÃ ºÃ Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã Ã µ Ã ¬Ã ¼Ã Ã »Ã ¿ Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã Ã Ã ½ (%) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ÃÃ ±Ã Ã ±Ã Ã Ã ½ Ã ±ÃÃ ±Ã Ã ±Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ® 1 000 Ã Ã ³Ã  Ã ±Ã ¼Ã Ã »Ã ¿Ã (Ã Ã µ Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · Ã ±ÃÃ  Ã Ã ¿Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã  Ã ³Ã ¹Ã ± 1 000 Ã Ã ³Ã  ÃÃ ±Ã Ã ±Ã Ã Ã ½ (Ã Ã µ ECU) Underwater weight of 5 050 g of potatoes (grams) Starch content of potatoes (%) Quantity of potatoes required for the manufacture of 1 000 kg of starch (kg) Minimum price to be paid to the potato producer per 1 000 kg of potatoes (ECU) Poids sous l'eau de 5 050 g de pommes de terre (en grammes) Teneur en fÃ ©cule de la pomme de terre (en pourcentage) QuantitÃ © de pommes de terre nÃ ©cessaire Ã la fabrication de 1 000 kg de fÃ ©cule (en kilogrammes) Prix minimal Ã percevoir par le producteur pour 1 000 kg de pommes de terre (en Ã cus) Peso sotto l'acqua di 5 050 g di patate (in grammi) Tenore in fecola delle patate (in %) QuantitÃ di patate necessaria alla fabbricazione di 1 000 kg di fecola (in kg) Prezzo minimo da percepire dal produttore per per 1 000 kg di patate (in ECU) Onderwatergewicht van 5 050 g aardappelen (in grammen) Zetmeelgehalte van de aardappelen (in percenten) Hoeveelheid aardappelen benodigd voor de vervaardiging van 1 000 kg zetmeel (in kg) Minimaal te ontvangen prijs door de producent per 1 000 kg aardappelen (in Ecu) Peso debaixo de Ã ¡gua de 5 050 gr de batata Teor de fÃ ©cula de batata (em percentagem) Quantidade de batata necessÃ ¡ria ao fabrico de 1 000 kg de fÃ ©cula (em quilogramas) PreÃ §o mÃ ­nimo a cobrar pelos produtores para 1 000 kg de batata (em ECUs) 1 2 3 4 352 353 354 355 356 357 358 359 360 361 362 363 364 365 366 367 368 369 13.0 13.1 13.1 13.2 13.2 13.3 13.3 13.4 13.4 13.5 13.5 13.6 13.6 13.7 13.7 13.8 13.8 13.9 6 533 6 509 6 486 6 463 6 439 6416 6 393 6 369 6 346 6 322 6 299 6 276 6 252 6 229 6 206 6 182 6 159 6 136 41,78 41,93 42,08 42,23 42,39 42,54 42,69 42,85 43,01 43,17 43,33 43,49 43,65 43,82 43,98 44,15 44,31 44,48 25. 7. 87 Official Journal of the European Communities No L 204/33 1 2 3 4 370 371 13,9 14,0 6 112 6 089 44,65 44,82 372 373 374 14.0 14.1 14,1 6 065 6 047 6 028 45,00 45,13 45,28 375 376 377 378 379 380 14,2 14.2 14.3 14.3 14.4 14,4 6 005 5 981 5 963 5 944 5 921 5 897 45,45 45,63 45,77 45,92 46,10 46,28 381 14,5 5 879 46,42 382 14,5 5 860 46,58 383 14,6 5 841 46,73 384 385 386 14.6 14.7 14,7 5 822 5 799 5 776 46,88 47,07 47,25 387 388 389 14,8 14.8 14.9 5 757 5 738 5 720 47,41 47,57 47,72 390 14,9 5 701 47,87 391 392 393 15,0 15.0 15.1 5 682 5 664 5 626 48,03 48,19 48,51 394 395 396 15,2 15.2 15.3 5 607 5 589 5 570 48,68 48,83 49,00 397 15,3 5 551 49,17 398 399 400 15,4 15,4 15,4 5 542 5 533 5 523 49,25 49,33 49,42 401 15,5 5 486 49,75 402 15,6 5 467 49,92 403 15,6 5 449 50,09 404 15,7 5 430 50,26 405 406 407 15.7 15.8 15,8 5411 5 393 5 374 50,44 50,61 50,79 408 15,9 5 364 50,88 409 15,9 5 355 50,97 410 15,9 5 346 51,05 411 16,0 5 327 51,24 412 16,0 5 308 51,42 413 16,1 5 280 51,69 414 16,2 5 266 51,83 415 416 417 16,2 16,3 16,3 5 252 5 234 5215 51,97 52,15 52,34 418 16,4 5 206 52,43 419 16,4 5 196 52,53 420 421 422 16.4 16.5 16.6 5 187 5 150 5 136 52,62 53,00 53,14 423 16,6 5 121 53,30 424 425 426 427 428 16,7 16.7 16.8 16,8 16,9 5 107 5 093 5 075 5 056 5 042 53,44 53,59 53,78 53,98 54,13 429 430 431 16,9 17.0 17.1 5 028 5 000 4 986 54,28 54,59 54,74 432 17,1 4 972 54,89 433 434 435 436 437 438 17,2 17,2 17.2 17.3 17.3 17.4 4 963 4 953 4 944 4 930 4916 4 902 54,99 55,10 55,20 55,36 55,52 55,68 No L 204/34 Official Journal of the European Communities 25. 7. 87 1 2 3 4 439 17,4 4888 55,84 440 17,5 4 874 56,00 441 17,5 4 860 56,16 442 17,6 4 846 56,32 443 17,6 4 832 56,48 444 17,7 4818 56,65 445 17,7 4 804 56,81 446 17,8 4 790 56,98 447 17,8 4 776 57,15 448 17,9 4 762 57,31 449 17,9 4 748 57,48 450 18,0 4 720 57,82 451 18,1 4 706 58,00 452 18,1 4 692 58,17 453 18,2 4 685 58,26 454 18,2 4 679 58,33 455 18,2 4 673 58,41 456 ' 18,3 4 645 58,76 457 18,4 4 631 58,94 458 18,4 4 617 59,1 1 459 18,5 4 607 59,24 460 18,5 4 598 59,36 461 18,6 4 584 59,54 462 18,6 4 570 59,72 463 18,7 4 561 59,84 464 18,7 4 551 59,97 465 18,7 4 542 60,09 466 18,8 4 523 60,34 467 18,9 4 509 60,53 468 18,9 4 495 60,72 469 19,0 4 481 60,91 470 19,0 4 467 61,10 471 19,1 4 458 61,22 472 19,1 4 449 61,35 473 19,2 4 437 61,51 474 19,2 4 425 61,68 475 19,3 4 414 61,83 476 19,3 4 402 62,00 477 19,4 4 390 62,17 478 19,4 4 379 62,33 479 19,5 4 367 62,50 480 19,5 4 355 62,67 481 19,6 4 343 62,84 481,6 19,6 , 4 337 62,93 482 19,7 4 335 62,96 483 19,7 4 332 63,00 483,2 19,7 4 332 63,00 484 19,8 4 325 63,1 1 484,8 19,8 4318 63,21 485 19,9 4 317 63,22 486 19,9 4311 63,31 486,4 19,9 4 309 63,34 487 20,0 4 305 63,40 488 20,0 4 299 63,49 489 20,1 4 294 63,56 490 20,1 4 290 63,62 491 20,2 4 287 63,66 492 20,2 4 285 63,69 493 20,3 4 283 63,72 494 20,3 4 280 63,77 495 20,4 4 278 63,80 496 20,4 4 276 63,83 497 20,5 4 273 63,87 498 20,5 4 271 63,90 499 20,6 4 266 63,98 500 20,6 4 262 64,04 501 20,7 4 259 64,08 502 20,7 4 257 64,11 503 20,8 4 255 64,14 25. 7 . 87 Official Journal of the European Communities No L 204/35 1 2 3 4 504 505 20,8 20,9 4 252 4 248 64,19 64,25 506 20,9 4 243 64,32 507 21,0 4 238 64,40 508 21,0 4 234 64,46 509 21,1 4229 64,54 509,9 21,1 4 224 64,61 510 21,1 4 224 64,61 511 21,2 4 219 64,69 511,8 21,2 4215 64,75 512 513 513,7 21,3 21,3 21,3 4 214 4 209 4 206 64,77 64,84 64,89 514 21,4 4 204 64,92 515 515,6 516 21,4 21,4 21,5 4 199 4 196 4 194 65,00 65,05 65,08 517 21,5 4 189 65,15 517,5 21,5 4 187 65,19 518 519 519,4 520 21,6 21,6 21,6 21,7 4 184 4 180 4 178 4 175 65,23 65,29 65,33 65,37 521 521,3 522 21,7 21.7 21.8 4 170 4 168 4 165 65,45 65,48 65,53 523 523,2 524 21,8 21,8 21,9 . 4 160 4 159 4 155 65.61 65.62 65,69 525 21,9 4 150 ' 65,77 525,1 526 21,9 22,0 4 150 4 145 65,77 65,85 527 528 528,8 529 530 22,0 22,1 22,1 22,2 22,2 4 140 4 135 4 131 4 130 4 125 65,93 66,00 66.07 66.08 66,16 530,6 22,2 4 122 66,21 531 22,3 4 119 66,26 532 532,4 533 534 534,2 535 536 22,3 22.3 22.4 22,4 22.4 22.5 22,5 4114 4 112 4 111 4 108 4 108 4 103 4 098 66,34 66,37 66,39 66,44 66,44 66,52 66,60 537 537,8 538 539 22,6 22,6 22,7 22,7 4 093 4 089 4 088 4 083 66,68 66.75 66.76 66,85 539,6 22,7 4 080 66,89 540 541 541,4 542 22,8 22,8 22,8 22,9 4 078 4 076 4 075 4 072 66,93 66,96 66,98 67,03 543 22,9 4 066 67,12 543,2 544 545 22,9 23,0 23,0 4 066 4 061 4 056 67,12 67,21 67,29